Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-11, 34 and 35, drawn to a method of fabricating an optical connection using a spatial light modulator, classified in G02B6/124.
II.	Claims 30-33, drawn to a method of fabricating an optical connection using a vision system, classified in G02B6/13.

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require using a vision system and determining write parameters.  The subcombination has separate utility such as a method of fabricating an optical connection without using a spatial light modulator.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and require different searches, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.   Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.

Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 25, 2021